 

FIRST AMENDMENTTO INVOICE PURCHASE AGREEMENT

 

This is an amendment to the Invoice Purchase Agreement between LSQ Funding
Group, L.C., (the “Purchaser”), and Marrone Bio Innovations, Inc., a Delaware
corporation (the “Seller”) dated as of June 30, 2018 (the “First Amendment”).

 

PRELIMINARY STATEMENTS:

 

A.       The First Amendment is an amendment to that certain In voice Purchase
Agreement dated March 20, 2017 by and between the Purchaser and Seller (the
“Agreement”), which Agreement, where not inconsistent with this First Amendment,
is incorporated herein and made a part hereof without being set forth at length
herein.

 

B.       The parties desire to modify certain terms and conditions of the
Agreement, which the parties are willing to do in further consideration of the
mutual promises contained herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in this First Amendment, Purchaser and Seller agree as follows:

 

  1. Section 1.1 of the Agreement, the “Advance Rate,” is hereby amended, in
part, to increase the rate from 80% to 85%, effective immediately. The rate for
international Accounts is 60%, effective immediately. All other terms of Section
1.1, with the exception of this amendment, remain as originally written.        
2. Section 1.13 of the Agreement, the “Funds Usage Fee,” is hereby amended, in
part, to reduce the rate from 0.035% to 0.020%, effective immediately. All other
terms of Section 1.13, with the exception of this amendment, remain as
originally written.         3. Section 1.15 of the Agreement, the “Invoice
Purchase Fee,” is hereby amended, in part, to reduce for a rate from 1.00% to
0.40%, effective immediately. The rate for international Accounts is 1.00%,
effective immediately. All other terms of Section 1.15, with the exception of
this amendment, remain as originally written.         4. Section 21 of the
Agreement, the “Term and Termination Date,” is hereby amended, in part, to
provide that the next date for termination of the Agreement is June 30, 2019.
Thereafter, the Agreement will renew automatically on an annual basis unless
terminated pursuant to its terms. All other terms of Section 21, with the
exception of this amendment, remain as originally written.         5. Except as
modified herein, all terms and conditions of the Agreement, taken together with
this First Amendment, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement as of the day and year first above written.

 

Marrone Bio Innovations, Inc.   LSQ Funding Group, L.C.                     By:
/s/ James B. Boyd   By: /s/ William Samuelson Name: James B. Boyd     William
Samuelson Title: President & CFO     EVP of Operations

 

   

 

